UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
AMIR REZA OVEISSI,                               )
                                                 )
       Plaintiff,                                )
                                                 )
                 v.                              )                                11-cv-849 (RCL)
                                                 )
ISLAMIC REPUBLIC OF IRAN, et al.,                )
                                                 )
       Defendants.                               )
                                                 )


                                  ORDER AND JUDGMENT

       In accordance with the Memorandum Opinion issued this date, it is hereby

       ORDERED that final judgment is entered in favor of plaintiff Amir Reza Oveissi and

against defendants Islamic Republic of Iran and Iranian Ministry of Information and Security; it

is furthermore

       ORDERED that the $7,500,000 in compensatory solatium awarded to plaintiff in 2011 is

hereby confirmed as an award under 28 U.S.C. § 1605A; it is furthermore

       ORDERED that plaintiff is awarded $300,000,000 in punitive damages; it is furthermore

       ORDERED that defendants Islamic Republic of Iran and The Iranian Ministry of

Information and Security shall be liable, jointly and severally, for the entire $307,500,000

amount; it is furthermore

       ORDERED that plaintiff’s requests for prejudgment interest and for reasonably

foreseeable property loss are DENIED; it is furthermore

       ORDERED that plaintiff shall forthwith, at his own cost and consistent with the
requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendants.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on July 25, 2012.




                                                 2